Entered: January 21st, 2020
                                  Case 19-18716        Doc 39   Filed 01/21/20     Page 1 of 2
Signed: January 17th, 2020

SO ORDERED




                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF MARYLAND
                                                      at Baltimore

            In re:                                              *   Case No. 19-18716
            Constance M. Rathell                                *   Chapter   13
                                      Debtor                    *
                *      *      *        *       *   *   *        *
            1880 Bank                                           *
                                      Movant                    *
            vs.                                                 *
            Constance M. Rathell                                *
                                  Respondent                    *
            *         *           *        *       *       *    *     *       *      *     *     *     *
         ORDER DENYING MOTION OF 1880 BANK FOR RELIEF FROM THE AUTOMATIC
           STAY OF 11 U.S.C. §362 TO PURSUE FORECLOSURE OF REAL PROPERTY

                     Before the court is the Motion of 1880 Bank for Relief from the Automatic Stay of 11

         U.S.C. §362 to Pursue Foreclosure of Real Property, and Debtor’s Opposition to Motion for

         Relief from the Automatic Stay. ECF 25, 31. The court held a hearing on January 16, 2020 and

         provided its ruling at a telephonic hearing held January 17, 2020. For the reasons stated on the

         record at the hearing, it is, by the United States Bankruptcy Court for the District of Maryland,

         hereby,
                Case 19-18716      Doc 39       Filed 01/21/20   Page 2 of 2



       ORDERED, that the Motion of 1880 Bank for Relief from the Automatic Stay of 11

U.S.C. §362 to Pursue Foreclosure of Real Property is DENIED.




cc:    Debtor-Constance M. Rathell
       Debtor’s Counsel- Joseph Michael Selba
       Movant- 1880 Bank
       Movant’s Counsel – Adam M. Lynn
       Trustee – Robert S. Thomas, II
       U.S. Trustee


                                    END OF ORDER
